Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to teach or suggest, in any reasonable combination, the features of the independent claim.
With regards to the independent claims, 1, 8, and 15, the prior art of Satish et al. (U.S. Patent 8,401,982 B1; hereinafter “Satish ‘982”) discloses generating a set of events by executing training files, and wherein the training events are associated with corresponding step points on the order in which the events are generated during the execution of the training files. The prior art of Agrawal et al. (U.S. Published Application 2013/0111588 A1; hereinafter “Agrawal ‘588”) discloses creating a plurality of step models and applying at least two models from the plurality of models.
However, the prior arts cited fail to disclose the following features of the independent claims 1, 8, and 15: “wherein each applied step model is applied to the events of the second set of events when the step point associated with the events is in between step points for which the step models are trained, whereby a latency of said generating the confidence level indicative of whether the second file includes the malware is reduced relative to applying each applied step model to the events when the step point associated with the events matches the step point for which the step model is trained”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P HALLMAN whose telephone number is (469)295-9260.  The examiner can normally be reached on Monday - Thursday, 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY P HALLMAN/Examiner, Art Unit 2494                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494